Citation Nr: 1519443	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 10, 2009, for the grant of service connection for posttraumatic deformity of the left pelvis, with left hip strain.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to October 1965; September 1972 to May 1974; and August 1976 to August 1993.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for posttraumatic deformity of the left pelvis, with left hip strain, effective March 10, 2009.  


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for residuals, fractured left hip, was denied in November 1994; he did not appeal it, and the decision became final.  

2.  The Veteran requested to reopen the previously denied claim for service connection for posttraumatic deformity of the left pelvis, with left hip strain, on March 10, 2009. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 10, 2009, for the grant of service connection for posttraumatic deformity of the left pelvis, with left hip strain, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The current appeal arises from the Veteran's disagreement with the effective date of a grant of service connection.  Once service connection was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record contains the Veteran's service treatment records, VA medical records, private treatment records and the Veteran's statement in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  The Board can adjudicate the Veteran's earlier effective date claim on the current record.  An additional VA examination at this point would be irrelevant to the period prior to the March 10, 2009, effective date of the Veteran's award of service connection.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for posttraumatic deformity of the left pelvis, with left hip strain.  He asserts that he is entitled to an effective date of 1965, when he was discharged from the Army.  

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against an effective date for service connection for posttraumatic deformity of the left pelvis, with left hip strain, prior to March 10, 2009.  

The Veteran's original claim for service connection for residuals, fractured left hip, was denied in November 1994; he did not appeal it, and the decision became final.  The Veteran requested to reopen the previously denied claim for service connection for posttraumatic deformity of the left pelvis, with left hip strain, on March 10, 2009.  This claim ultimately led to the April 2010 rating decision that granted service connection.  The rating decision assigned an effective date of March 10, 2009, the date of receipt of the Veteran's request to reopen his claim for service connection for posttraumatic deformity of the left pelvis, with left hip strain.

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than March 10, 2009, is not warranted, as this date is the day of receipt of the Veteran's request to reopen his claim for service connection for posttraumatic deformity of the left pelvis, with left hip strain.

The record contains no document dated before the March 10, 2009, request to reopen that constitutes an application to reopen the claim for service connection for posttraumatic deformity of the left pelvis, with left hip strain.  There is no evidence or statement dated before March 10, 2009, that can be construed as a formal or informal request to reopen the claim for service connection.  Thus, the Board finds that an effective date prior to March 10, 2009, for the grant of service connection for posttraumatic deformity of the left pelvis, with left hip strain, is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to March 10, 2009, for the grant of service connection for posttraumatic deformity of the left pelvis, with left hip strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

An effective date earlier than March 10, 2009, for the grant of service connection for posttraumatic deformity of the left pelvis, with left hip strain, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


